Cole, J.,
dissenting.— It is apparent from the whole case, and, indeed, it is not controverted, that as between the plaintiff and the defendant Aiken, the plaintiff ought to pay the judgments; that by the terms of their dissolution the plaintiff had agreed to pay the debts for which they were rendered. In equity, then, plaintiff is bound to pay them, and a court of equity would compel him so to do. Now, while in a court of law, the defendant may not have the right to enforce payment by execution (and that is the precise point ruled in the cases cited in the •foregoing opinion), yet the plaintiff has brought this action in a court of equity, and asks that court to enjoin .the defendant from compelling him to pay a debt, which in equity he ought to pay. In such case the elemental rule is that he who asks equity must himself first do equity. The plaintiff must pay the debt which, in equity, he owes, before he can properly ask a court of equity to interfere. A court of equity will not enjoin legal process, which can *537effectuate no injustice. To first enjoin tbe legal process, and then grant the same relief in equity is a work of supererogation. For this reason I think the judgment should be
Affirmed.